        Case 3:18-cv-02955-RS Document 131 Filed 10/14/20 Page 1 of 5



 1   Jordan A. Sigale (Ill. ARDC 6210047) Admitted    DARIN W. SNYDER (SB #136003)
     pro hac vice                                     dsnyder@omm.com
 2   jsigale@dunlapcodding.com                        LUANN L. SIMMONS (SB #203526)
     Julie Langdon (Ill. ARDC 6291722) Admitted
 3   pro hac vice                                     lsimmons@omm.com
     jlangdon@dunlapcodding.com                       ALEXANDER B. PARKER (SB #264705)
 4   DUNLAP CODDING PC                                aparker@omm.com
     225 West Washington St., Ste. 2200               BILL TRAC (SB #281437))
 5   Chicago, IL 60606                                btrac@omm.com
     Tel: 312.651.6744                                O’MELVENY & MYERS LLP
 6                                                    Two Embarcadero Center, 28th Floor
     -and-
 7                                                    San Francisco, CA 94111
     Douglas J. Sorocco (OK. Bar 17347, Ill.          Telephone: 415-984-8700
 8   ARDC 2381747); Admitted pro hac vice             Facsimile: 415-984-8701
     dsorocco@dunlapcodding.com
 9   Evan Talley (OK Bar 22923) Adm.Pro hac           Attorneys for Defendant
     Vice; etalley@dunlapcodding.com                  Niantic, Inc.
10   DUNLAP CODDING PC
     609 West Sheridan Avenue
11   Oklahoma City, OK 73102
     Tel: 405. 607.8600
12
     Attorneys for Plaintiff
13   Barbaro Technologies, LLC
14

15
                            IN THE UNITED STATES DISTRICT COURT
16
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
17                                    SAN FRANCISCO DIVISION
18
     BARBARO TECHNOLOGIES, LLC,,
19                                                   Case No. 3:18-cv-02955-RS
                                   Plaintiff,
20                                                   JOINT MOTION AND ORDER FOR
                    v.                               ENTRY OF FINAL JUDGMENT
21

22   NIANTIC, INC.,

23                                 Defendant.

24

25

26

27
28

                           JOINT MOTION FOR ENTRY OF FINAL JUDGMENT CASE NO.: 3:18-cv-02955-RS
        Case 3:18-cv-02955-RS Document 131 Filed 10/14/20 Page 2 of 5



 1          On January 30, 2018, Barbaro Technologies, LLC (“Barbaro”) filed its Complaint against
 2   Niantic, Inc. (“Niantic”) for infringement of U.S. Patent Nos. 7,373,377 (“’377 Patent”) and
 3   8,228,325 (“’325 Patent”) (collectively “the Patents-in-Suit”) in the United States District Court
 4   for the Central District of California. Dkt. No. 1.
 5          On April 5, 2018, after the case was transferred to the United States District Court for the
 6   Northern District of California, Niantic filed its Answer and defenses to Barbaro’s Complaint.
 7   Niantic did not assert any counterclaims. Dkt. No. 24.
 8          On September 6, 2018, Barbaro served its Amended Asserted Claims and Preliminary
 9   Infringement Contentions identifying the asserted claims as claims 1-3, 5-8, 10-12, 15-17, 19, 24-
10   25 of the ’377 Patent and claims 1, 3, and 5-6 of the ’325 Patent. Barbaro later withdrew claim 5
11   of the ’325 Patent as an asserted claim. See Dkt. No. 120, Plaintiff’s Response in Opposition to
12   Defendant’s Rule 12(c) Motion for Judgment on Pleadings of Invalidity Under 35 U.S.C. 101, at
13   2, n.2; Dkt. No. 123, Order Granting Motion for Judgment on the Pleadings at 1, n.1. The
14   “Asserted Claims” in this case, therefore, are: claims 1-3, 5-8, 10-12, 15-17, 19, 24-25 of the ’377
15   Patent and claims 1, 3, and 6 of the ’325 Patent.
16          On February 12, 2020 the Court issued its Order Construing Claims, providing its
17   construction of the terms recited in the Asserted Claims. Dkt. No. 116. In particular, the Court
18   determined that the claim term “digital logic library,” recited in all independent claims of the ’377
19   Patent, is indefinite. Id. at 8. Because this claim term is found in each independent claim of the
20   ’377 Patent, it is also incorporated in all the asserted claims of the ’377 Patent.
21          On April 23, 2020 Niantic filed a Motion for Judgment on the Pleadings of Invalidity
22   Under 35 U.S.C. § 101 on the ’325 Patent. Dkt. No. 119.
23          On May 21, 2020, the Court granted Niantic’s Motion for Judgment on the Pleadings,
24   finding all asserted claims of the ’325 Patent invalid under 35 U.S.C. § 101 (“Order Granting
25   Motion for Judgment on the Pleadings”). Dkt. No. 123.
26          On June 2, 2020, Barbaro filed a Motion for Leave to File a Motion for Reconsideration
27   of the Court’s Order Granting Motion for Judgment on the Pleadings, and the Court issued an
28   Order requesting responsive briefing on June 4, 2020. Dkt. No. 125.
                                                                     JOINT MOTION FOR ENTRY OF FINAL
                                                      -2-
                                                                   JUDGEMENT CASE NO.: 3:18-cv-02955-RS
        Case 3:18-cv-02955-RS Document 131 Filed 10/14/20 Page 3 of 5



 1          On August 11, 2020, the Court denied Barbaro’s Motion for Reconsideration. Dkt. No.
 2   129.
 3          Because the Court’s orders have now disposed of all Asserted Claims, Barbaro and
 4   Niantic jointly request that the Court enter a final judgment pursuant to Federal Rule of Civil
 5   Procedure 58(d) in favor of Niantic and against Barbaro as follows:
 6          1. Claims 1-3, 5-8, 10-12, 15-17, 19, and 24-25 of U.S. Patent No. 7,373,377 are
 7              invalid.
 8          2. All of Barbaro’s allegations of infringement of U.S. Patent No. 7,373,377 are
 9              dismissed with prejudice.
10          3. Claims 1, 3, and 6 of U.S. Patent No. 8,228,325 are invalid.
11          4. All of Barbaro’s allegations of infringement of U.S. Patent No. 8,228,325 are
12              dismissed with prejudice.
13          A proposed form of judgment accompanies this Motion.
14          Barbaro reserves all appellate rights arising from this Action including, but not limited to,
15   the right to appeal the Order Construing Claims (and the right to challenge the construction of any
16   disputed claim terms on appeal), the Order Granting Motion for Judgment on the Pleadings, and
17   the Order Denying Barbaro’s Motion for Reconsideration. Barbaro reserves all rights to oppose
18   by submission any Motion by Niantic to seek fees and costs.
19          Niantic reserves all appellate rights arising from this Action including, but not limited to,
20   the right to seek affirmance of final judgment on the grounds in the Court’s Orders or on alternate
21   grounds. Niantic reserves all rights to seek fees and costs.
22

23

24

25

26

27
28
                                                                      JOINT MOTION FOR ENTRY OF FINAL
                                                     -3-
                                                                    JUDGEMENT CASE NO.: 3:18-cv-02955-RS
        Case 3:18-cv-02955-RS Document 131 Filed 10/14/20 Page 4 of 5



 1   DATED: October 6, 2020                 DUNLAP CODDING, PC
 2

 3                                          By:    /s/ Jordan A. Sigale
                                            Jordan A. Sigale, Illinois ARDC No. 6210047
 4                                          ATTORNEYS FOR PLAINTIFF BARBARO
 5                                          TECHNOLOGIES, LLC.

 6
     DATED: October 6, 2020                 O’MELVENY & MYERS LLP
 7

 8
                                            By:   /s/ Luann L. Simmons
 9                                          Luann L. Simmons
                                            ATTORNEYS FOR DEFENDANT
10                                          NIANTIC, INC.

11

12
                                       CERTIFICATE OF SERVICE
13          I certify that all counsel of record is being served on October 6, 2020, with a copy of this
14   document via the Court’s CM/ECF system.
15                                                                  /s/ Jordan A. Sigale
                                                                   JORDAN A. SIGALE
16

17                                       FILER’S ATTESTATION

18          Pursuant to Local Rule 5-1(i)(3), I hereby attest that the other signatory listed, on whose

19   behalf the filing is submitted, concurs in the filing’s content and has authorized the filing.
20                                                                         /s/ Jordan A. Sigale
                                                                        JORDAN A. SIGALE
21

22

23

24

25

26

27
28
                                                                     JOINT MOTION FOR ENTRY OF FINAL
                                                      -4-
                                                                   JUDGEMENT CASE NO.: 3:18-cv-02955-RS
        Case 3:18-cv-02955-RS Document 131 Filed 10/14/20 Page 5 of 5



 1                                 FINAL JUDGMENT
 2          Before the Court is the Joint Motion for Entry of Final Judgement filed by Barbaro
 3   Technologies, LLC (“Barbaro”) and Niantic, Inc. (“Niantic”) in the captioned case. For the
 4   reasons stated in the Joint Motion, the Court’s Order Construing Claims (Dkt. No. 116), the
 5   Court’s Order Granting Motion for Judgment on the Pleadings (Dkt. No. 123), the Court’s Order
 6   Denying Barbaro’s Motion for Reconsideration (Dkt. No. 129), and good cause appearing,
 7          IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT judgment be and is
 8   hereby entered in favor of Defendant Niantic, Inc. and against Plaintiff Barbaro Technologies,
 9   LLC (“Barbaro”) as follows:
10          1. Claims 1-3, 5-8, 10-12, 15-17, 19, and 24-25 of U.S. Patent No. 7,373,377 are
11              invalid.
12          2. All of Barbaro’s allegations of infringement of U.S. Patent No. 7,373,377 are
13              dismissed with prejudice.
14          3. Claims 1, 3, and 6 of U.S. Patent No. 8,228,325 are invalid.
15          4. All of Barbaro’s allegations of infringement of U.S. Patent No. 8,228,325 are
16              dismissed with prejudice.
17          Furthermore, Niantic may seek fees and costs, and Barbaro may oppose by submission
18   any Motion by Niantic to seek fees and costs.
19

20   IT IS SO ORDERED
21

22
     DATED: October 14, 2020
23                                               The Honorable Richard Seeborg
24                                               United States District Court

25

26

27
28
                                                                 JOINT MOTION FOR ENTRY OF FINAL
                                                     -5-
                                                               JUDGEMENT CASE NO.: 3:18-cv-02955-RS
